TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     444444444444444
                                     NO. 03-05-00250-CV
                                     444444444444444


                                Frank Kruemmel, Appellant

                                               v.

                                Top Solutions, Inc., Appellee



 44444444444444444444444444444444444444444444444444444444444444444
   FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
      NO. GN500937, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING
 44444444444444444444444444444444444444444444444444444444444444444


                          MEMORANDUM OPINION


              Appellant Frank Kruemmel filed an unopposed motion to dismiss this appeal.

Accordingly, we grant the motion to dismiss this appeal. See Tex. R. App. P. 42.1(a).




                                            __________________________________________

                                            Bob Pemberton, Justice

Before Justices B. A. Smith, Puryear and Pemberton

Dismissed on Appellant’s Motion

Filed: July 25, 2005